COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Richard Charles Riette v. State of Texas

Appellate case number:      01-14-00203-CR

Trial court case number:    1395252

Trial court:                183rd District Court of Harris County

        On July 31, 2014, we ordered the court reporter to file a supplemental reporter’s
record in an electronic format containing State’s Exhibits 4 and 5. On July 31, 2014, the
trial court clerk transported State’s Exhibits 4 and 5 to the Clerk of this Court, who filed
both exhibits. On August 5, 2014, the Clerk of this Court sent these exhibits back to the
trial court clerk.
       Accordingly, appellant’s motion requesting this Court to direct the trial court clerk
to send it the original State’s Exhibits 4 and 5 is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: August 12, 2014